Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/2/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 (line 4) displays no punctuation at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "to an instant message " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of reference U.S. Patent Nos. 11,038,827 and 10,652,189. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application (17/320,927) recites the features not disclosed by reference patents (11,038,827 and 10,652,189).  For instance, claim 1 recites, a) receiving, by a network device coupled with a network, an electronic message including an exchange actionable object data and textual object data from a message source device, the exchange actionable object data including one or more parameters actionable by at least one exchange computer system for processing orders, the textual object data including one or more descriptors of the one or more parameters actionable by the at least one exchange computer system, the textual object data operable by devices other than the exchange computer system;  b) calculating, by a processor of the network device, an execution command for at least one order in response to the exchange actionable object data, the execution command based on at least the one or more parameters; c) sending, by the network device coupled with the network, a data transaction request message including the execution command to the exchange computer system; and e) sending, by the network device coupled with the network, data for display based on the textual object data including the one or more descriptors of the one or more parameters actionable by the exchange computer system to a display device other than the exchange computer system.
However, Keen, Jr. et al., (US 20060026091 A1, hereinafter Keen), in the same or similar field of endeavor, teaches: a) receiving, by a network device coupled with a network, an electronic message (instant message) including an exchange actionable object data and textual object data from a message source device, the exchange actionable object data including one or more parameters actionable by at least one exchange computer system for processing orders, the textual object data including one or more descriptors of the one or more parameters actionable by the at least one exchange computer system, the textual object data operable by devices other than the exchange computer system (Figs. 2-8; Abstract, lines 14; paras. [0030], lines 1-7; [0031], lines 1-8; [0034], lines 5-18); b) calculating, by a processor of the network device, an execution command for at least one order in response to the exchange actionable object data, the execution command based on at least the one or more parameters (steps 104 and 106, Fig. 3; paras. [0034], lines 5-23; [0036], lines 1-7; [0040]); c) sending, by the network device coupled with the network, a data transaction request message including the execution command to the exchange computer system (steps 104 and 106, Fig. 3; paras. [0034], lines 5-23; [0036], lines 1-7); and e) sending, by the network device coupled with the network, data for display based on the textual object data including the one or more descriptors of the one or more parameters actionable by the exchange computer system to a display device other than the exchange computer system (Figs. 2 and 5, para. [0056], lines 1-19; Figs. 7-8, paras. [0068 ]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to incorporate the teachings of Keen’s in order to provide a service between devices to identify an instant message including exchange actionable object data and textural object data from a message source device using descriptors and paraments of devices incompatible not dependent on text of the instant message, thus effectively identifies and converts an inbound IM communication to a communication that is compliant with the communications protocols used by the used by sell-side brokerage’s OMS, while reducing inefficiencies, delays, errors… (paras. [0011] and [0031]). 

Instant Application 17/320,927
Patent No. 11,038,827
Patent No. 10,652,189
Claim 1. A computer implemented method comprising: 







     receiving, by a network device coupled with a network, an electronic message including an exchange actionable object data and textual object data from a message source device, the exchange actionable object data including one or more parameters actionable by at least one exchange computer system for processing orders, the textual object data including one or more descriptors of the one or more parameters actionable by the at least one exchange computer system, the textual object data operable by devices other than the exchange computer system,      






     calculating, by a processor of the network device, an execution command for at least one order in response to the exchange actionable object data, the execution command based on at least the one or more parameters; 




     sending, by the network device coupled with the network, a data transaction request message including the execution command to the exchange computer system; and 

     sending, by the network device coupled with the network, data for display based on the textual object data including the one or more descriptors of the one or more parameters actionable by the exchange computer system to a display device other than the exchange computer system.
Claim 1. A computer implemented method for facilitation of efficient processing of electronic messages communicated to an application via a network from one or more message sources, the method comprising: 

     receiving, by a network device coupled with the network, an electronic message including a recipient identifier, actionable object data and textual object data from a message source device, the actionable object data including one or more parameters actionable by at least one first set of devices and the textual object data operable by at least one second set of devices; 



























     
     sending at least a portion of the electronic message to an endpoint device based on the recipient identifier and the compatibility information.






Claim 1. A computer implemented method for facilitation of efficient processing of electronic messages communicated to an application via a network from one or more message sources, the method comprising: 

     receiving, by a network device coupled with the network, an electronic message including actionable object data and textual object data from a message source device, the actionable object data including one or more parameters actionable by at least one data processing transaction device to perform one or more data processing transactions external to the network device and the textual object data including one or more descriptors of the one or more parameters actionable by the at least one data processing transaction device, the textual object data operable by devices incompatible with the actionable object data, wherein the actionable object is not dependent on text of the electronic message; 
     calculating, by a processor of the network device, an execution command for the data processing transaction in response to the actionable object data, the execution command based on at least the one or more parameters of the actionable object data; 

     sending, by the network device coupled with the network, a data transaction request message including the execution command to the at least one data processing transaction device; and 
     sending, by the network device coupled with the network, data for display based on the textual object data including the one or more descriptors of the one or more parameters actionable by the data processing transaction device to a display device other than the at least one data processing transaction device.
Claim 2. The computer implemented method of claim 1, wherein the electronic message is an instant message and the textual object data includes at least one freeform word.
Claim 7. The computer implemented method of claim 1, wherein the electronic message is an instant message and the textual object data includes at least one freeform word.
Claim 2. The computer implemented method of claim 1, wherein the electronic message is an instant message and the textual object data includes at least one freeform word.
Claim 3. The computer implemented method of claim 1, further comprising:
      determining, by the processor of the network device, an identification code from the electronic message, the identification code indicative of the message source device.
Claim 8. The computer implemented method of claim 1, further comprising: 
     determining, by the processor of the network device, an identification code from the electronic message, the identification code indicative of the message source device.
Claim 3. The computer implemented method of claim 1, further comprising: 
     determining, by the processor of the network device, an identification code from the electronic message, the identification code indicative of the message source device.
Claim 4. The computer implemented method of claim 3, further comprising: 
     selecting the at least one exchange computer system in response to the identification code.
Claim 9. The computer implemented method of claim 8, further comprising: 
     selecting the endpoint device in response to the identification code or the recipient identifier.
Claim 4. The computer implemented method of claim 3, further comprising: 
     selecting the data processing transaction device in response to the identification code.
Claim 5. The computer implemented method of claim 3, further comprising:
      generating, by the processor of the network device, a receipt message in response to the electronic message; and 
   Page 75 of 79004672-17005C-US sending the receipt message to the message source device based on the identification code.
Claim 10. The computer implemented method of claim 8, further comprising: 
     generating, by the processor of the network device, a receipt message in response to the electronic message; and 
     sending the receipt message to the message source device based on the identification code.
Claim 5. The computer implemented method of claim 3, further comprising: 
     generating, by the processor of the network device, a receipt message in response to the electronic message; and 
     sending the receipt message to the message source device based on the identification code.
Claim 6. The computer implemented method of claim 5, wherein the receipt message includes data indicative of the at least one exchange computer system in response to the electronic message being sent to the exchange computer system

Claim 6. The computer implemented method of claim 5, wherein the receipt message includes data indicative of the at least one data processing transaction device in response to the electronic message being sent to the at least one data processing transaction device.
Claim 7. The computer implemented method of claim 5, wherein the receipt message includes data indicative of the display device in response to the electronic message being sent to the display device.

Claim 7. The computer implemented method of claim 5, wherein the receipt message includes data indicative of the at least one display device in response to the electronic message being sent to the display device.
Claim 8. The computer implemented method of claim 3, further comprising: selecting, by the processor of the network device, an intermediary device in response to the identification code, wherein the exchange actionable object data is sent to the intermediary device.
Claim 11. The computer implemented method of claim 8, further comprising: selecting, by the processor of the network device, an intermediary device in response to the identification code, wherein the actionable object data is sent to the intermediary device.
Claim 8. The computer implemented method of claim 3, further comprising: selecting, by the processor of the network device, an intermediary device in response to the identification code, wherein the actionable object data is sent to the intermediary device.
Claim 9. The computer implemented method of claim 8, wherein the intermediary device is configured to perform a security check on the electronic message.
Claim 12. The computer implemented method of claim 11, wherein the intermediary device is configured to perform a security check on the electronic message.
Claim 4. The computer implemented method of claim 8, wherein the intermediary device is configured to perform a security check on the electronic message.
Claim 10. The computer implemented method of claim 8, wherein the intermediary device is configured to perform a verification for a sender of the electronic message.

Claim 10. The computer implemented method of claim 1, wherein the intermediary device is configured to perform a verification for a sender of the electronic message.
Claim 11. The computer implemented method of claim 1, wherein the at least one exchange computer system includes a plurality of devices each configured to communicate on one of a plurality of platforms.

Claim 11. The computer implemented method of claim 1, wherein the at least one data processing transaction device includes a plurality of devices each configured to communicate on one of a plurality of platforms.
Claim 12. The computer implemented method of claim 1, further comprising: modifying, by the processor of the network device, the one or more parameters actionable by the at least one exchange computer system.

Claim 12. The computer implemented method of claim 1, further comprising: modifying, by the processor of the network device, the one or more parameters actionable by the at least one data processing transaction device.
Claim 13. The computer implemented method of claim 12, wherein the one or more parameters actionable by the at least one exchange computer system are modified based on a user input.
Claim 13. The computer implemented method of claim 1, further comprising: adding additional textual object data to the electronic message in response to a user input.
Claim 15. The computer implemented method of claim 1, further comprising: adding additional textual object data to the instant message in response to a user input.
Claim 14. The computer implemented method of claim 1, further comprising: 
     querying a lookup table for a compatibility of the network device with exchange actionable object data; and 
     wherein the execution command for the order is based on the compatibility of the network device with the exchange actionable object data.

Claim 14. The computer implemented method of claim 1, further comprising: 
     querying a lookup table for a compatibility of the network device with actionable object data; and
     wherein the execution command for the data processing transaction is based on the compatibility of the network device with the actionable object data.
Claim 15. The computer implemented method of claim 1, further comprising: 
     adding additional textual object data to an instant message in response to a user input.
Claim 13.  The computer implemented method of claim 1, further comprising:  Page 76 of 79004672-17005C-US 
     adding additional textual object data to the electronic message in response to a user input.
Claim 15.  The computer implemented method of claim 1, further comprising: 
     adding additional textual object data to the instant message in response to a user input.
Claim 16. An apparatus comprising: 
     a communication interface configured to receive an electronic message including exchange actionable object data and textual object data from a message source device, the exchange actionable object data including one or more parameters actionable by an exchange computer system to perform one or more data processing transactions and the textual object data including one or more descriptors of the one or more parameters actionable by the exchange computer system, the textual object data operable by devices incompatible with the actionable object data; 



     a processor configured to calculate an execution command for the data processing transaction in response to the exchange actionable object data, the execution command based on at least the one or more parameters of the exchange actionable object data, the processor further configured to generate a data transaction request message including the execution command to the exchange computer system and generate data for display based on the textual object data including the one or more descriptors of the one or more parameters actionable by the exchange computer system to a display device.

Claim 14. An apparatus comprising: 
     a communication interface configured to receive an electronic message including a recipient identifier, actionable object data and textual object data from a message source device, the actionable object data including one or more parameters actionable by at least one first set of devices and the textual object data operable by at least one second set of devices; and
     a processor configured to access… 
Claim 2. The computer implemented method of claim 1, wherein at least one of the second set of devices compatible with the textual object data is incompatible with the actionable object data.

Claim 16. An apparatus comprising: 
     a communication interface configured to receive an electronic message including actionable object data and textual object data from a message source device, the actionable object data including one or more parameters actionable by at least one data processing transaction device to perform one or more data processing transactions external to the network device and the textual object data including one or more descriptors of the one or more parameters actionable by the at least one data processing transaction device, the textual object data operable by devices incompatible with the actionable object data, …; 
     a processor configured to calculate an execution command for the data processing transaction in response to the actionable object data, the execution command based on at least the one or more parameters of the actionable object data, the processor further configured to generate a data transaction request message including the execution command to the at least one data processing transaction device and generate data for display based on the textual object data including the one or more descriptors of the one or more parameters actionable by the data processing transaction device to a display device other than the at least one data processing transaction device.
Claim 17. A system for facilitation of efficient processing of instant messages communicated to an application via a network from message sources, the system comprising: 
     at least one memory operable to store the instant messages;
     at least one processor configured to cause the system to: 
     identify an instant message including exchange actionable object data and textual object data from a message source device, the exchange actionable object data including one or more parameters actionable by an exchange computer system to perform one or Page 77 of 79004672-17005C-US more data processing transactions and the textual object data including one or more descriptors of the one or more parameters actionable by the exchange computer system, the textual object data operable by devices incompatible with the actionable object data, wherein the actionable object data is not dependent on text of the instant message; 




     calculate an execution command for the data processing transaction in response to the exchange actionable object data, the execution command based on at least the one or more parameters of the exchange actionable object data; 
     send a data transaction request message including the execution command to the exchange computer system; and 
     send data for display based on the textual object data to a display device.
Claim 19. A system for facilitation of efficient processing of instant messages communicated to an application via a network from message sources, the system comprising:  Page 77 of 79004672-17005C-US 
     at least one memory operable to store the instant messages; 
     at least one processor configured to cause the system to: 
     receive, by a network device coupled with the network, an electronic message including a recipient identifier, actionable object data and textual object data from a message source device, the actionable object data including one or more parameters actionable by at least one first set of devices and the textual object data operable by at least one second set of devices 
     …

Claim 16. An apparatus comprising: 
    











 a communication interface configured to receive an electronic message including actionable object data and textual object data from a message source device, the actionable object data including one or more parameters actionable by at least one data processing transaction device to perform one or more data processing transactions external to the network device and the textual object data including one or more descriptors of the one or more parameters actionable by the at least one data processing transaction device, the textual object data operable by devices incompatible with the actionable object data,      wherein the actionable object data is not dependent on text of the electronic message; 

     a processor configured to calculate an execution command for the data processing transaction in response to the actionable object data, the execution command based on at least the one or more parameters of the actionable object data, the processor further configured to generate a data transaction request message including the execution command to the at least one data processing transaction device and generate data for display based on the textual object data including the one or more descriptors of the one or more parameters actionable by the data processing transaction device to a display device other than the at least one data processing transaction device.
Claim 18. The system of claim 17, wherein the textual object data includes at least one freeform word.
Claim 7. The computer implemented method of claim 1, wherein the electronic message is an instant message and the textual object data includes at least one freeform word.
Claim 18. The system of claim 17, wherein the textual object data includes at least one freeform word.
19. The system of claim 17, at least one processor configured to cause the system to: determining an identification code indicative of the message source device.
Claim 8. The computer implemented method of claim 1, further comprising: determining, by the processor of the network device, an identification code from the electronic message, the identification code indicative of the message source device.
Claim 3. The computer implemented method of claim 1, further comprising: determining, by the processor of the network device, an identification code from the electronic message, the identification code indicative of the message source device.
Claim 20. The system of claim 19, at least one processor configured to cause the system to: select the at least one exchange computer system in response to the identification code.
Claim 9.  The computer implemented method of claim 8, further comprising: selecting the endpoint device in response to the identification code or the recipient identifier.
Claim 4.  The computer implemented method of claim 3, further comprising: selecting the data processing transaction device in response to the identification code.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443